 

Exhibit 10.15

 

Terms & Conditions of Employment

 

Executive

 

 

Between ntl Group Ltd of ntl House, Bartley Wood Business Park, Bartley Way,
Hook, Hampshire, RG27 9UP ("the Company") and Mr Robert Gale, 42 Station Road,
Thames Ditton, Surrey, KT7 0NS, ("the Associate").

 

This contract sets out the main terms of your employment, including the
particulars of employment required by the Employment Rights Act 1996 (Parts B
and C).

 

Part A — Personal terms

 

Effective Date of New Terms and Conditions

 

1st January 2002

Continuous Employment Date

 

5th January 1998

Location

 

Hook, Hampshire

Job Title

 

Group Director, Financial Control

Bonus Scheme Range

 

0-50%

Entitlement to Overtime

 

No

Basic Salary (per annum)

 

£120,000

 

Part B — Special conditions

 

Notice Periods

 

You are required to give the company 3 months written notice to terminate your
employment. The company is required to give you 6 months written notice to
terminate your employment.

 

Pension Arrangements

 

Subject to Plan rules and Inland Revenue limits, the Company will make
contributions of 10% of your pay which matches a 10% contribution by yourself
into the Group Personal Pension Plan.

 

Private Healthcare Scheme

 

You are eligible for company funded private healthcare family level cover.

 

Perk Car & Fuel Benefit

 

If you have the Company Car option, you will be provided with a fuel card for
the purchase of fuel for business and reasonable private use. This is a taxable
benefit attracting Fuel Scale Benefit Charge. If you have the Cash Option, a
fuel card is not available—however, business and reasonable private fuel
receipts may be reimbursed via expenses. Your monthly allowance eligibility will
be in accordance with the prevailing company perk car policy, available on the
ntl intranet.

 

Signed

 

/s/ Carolyn Walker

 

Director, Human Resources

 

Date 17 February 2003

 

 

 

 

For and on behalf of the ntl Group Ltd

 

 

 

I have read and I agree to and accept the terms and conditions set out herein
and have kept one copy for myself.

 

I consent to the company processing my personal information in accordance with
Clause 21.

 

I acknowledge that my attention has been drawn to Clause 17 concerning
deductions from salary and I consent to such deductions being made.

 

Signed

 

/s/ Robert C. Gale

 

 

Date

21/2/03

 

--------------------------------------------------------------------------------


 

Part C — General conditions

 

1. Employment Rights Act

 

The following particulars are given to you in accordance with the terms of the
Employment Rights Act 1996.

 

2. Duration of Employment

 

Your employment with the Company will begin on the date specified in Part A and
will continue in accordance with this contract. This is also the start date of
your continuous employment with the Company unless otherwise specified in
Part A. Your employment with any previous employers will not count towards your
statutory period of continuous employment with the Company unless agreed and a
separate date specified in Part A.

 

3. Job title

 

Your job title is specified in Part A. You will comply with all reasonable
directions of the Company and you shall not, directly or indirectly, be
interested or concerned in any manner in any other business except with the
Company's prior written consent.

 

4. Place of employment

 

You will be based at the location specified in Part A. The Company reserves the
right on reasonable notice to change this either on a temporary or permanent
basis to work at any premises of the Company or any other Group Company within
the UK. The Company may also require you to travel as is reasonably necessary to
carry out your job.

 

5. Hours of work

 

You standard working week will be 37.5 hours. It is likely that you will be
required to extend your hours as necessary in order to meet the full
requirements of your job and the business, subject to the provisions of the
Working Time Regulations 1998. You shall devote the whole of your working time
(unless prevented by ill health or accident or otherwise directed by the
Company) to the duties of your employment.

 

6. Remuneration

 

Your salary details are shown in Part A. Salary is payable monthly in arrears in
equal instalments by credit transfer or such other method as the Company may
adopt in the future. Your salary will be reviewed annually at the Company's
absolute discretion. In addition to your basic salary you are eligible to
participate in the Company Bonus Scheme. Your potential additional earnings are
as specified in Part A and are paid in accordance with the Scheme rules. The
Company Bonus Scheme, operated at the Company's absolute discretion, is reviewed
annually. Earnings potential, payment periods and measurement criteria may be
amended according to the Company's needs. Any payments made under the Company
Bonus Scheme will be non-pensionable.

 

7. Pension

 

You may join the ntl Group Personal Pension Plan, to which the Company
contributes as shown in Part B, subject  to the rules of the Plan and Inland
Revenue limits. Under the Plan you will be contracted into SERPS unless you opt
to be contracted out. All associate contributions are deducted from monthly
salary and passed onto the Group Personal Pension Provision Provider.

 

8. Company insurance Schemes

 

You are automatically covered by the Group Personal Accident and Group Life
Assurance Schemes, after 3 months continuous employment. You are also
automatically covered by the Company's Group Permanent Health Insurance Scheme
unless otherwise stated. Cover is provided during employment with the Company
from the age of 18 until the age of 60 for Permanent Health Insurance and age 65
for Life Assurance and Personal Accident Insurance. Any entitlement to Permanent
Health Insurance is subject to the Company's right to terminate this contract
for prolonged sickness absence in accordance with the Company's Sickness Absence
Policy. Your participation in any of the Schemes referred to in this paragraph
is subject to the rules of the relevant Scheme. The Company reserves the right
not to pay any benefit under any of these Schemes, unless the Company is paid by
the Insurer. Further information on the Company Insurance Schemes is available
on the ntl intranet or from your line manager.

 

9. Perk car

 

On commencement of employment, you will be entitled to the Perk Car benefit. For
full details, please refer to the Perk Car Policy and the Fuel Policy, which are
available on the ntl intranet. The Company reserves the right to review and
amend these policies at any time. It is a condition of your employment that you
retain a current full driving license (valid in the UK), reimburse the Company
for private fuel and comply with the rules of the Company's Fleet Insurance and
relevant prevailing Perk Car Policy and Fuel Policy. You must keep any company
vehicle in good condition. If you fail to comply with these rules or you are
disqualified from driving for any period, the Company reserves the right to
withdraw any car allocated to you and/or dismiss you immediately without
compensation in accordance with the Company's Disciplinary Policy and
Procedures. On leaving the Company, you must return any company vehicle in good
order, clean and roadworthy, to a Company site. Failure to do so without
reasonable excuse will result in your being liable for the total cost of the
vehicle recovery. Please refer to Part B overleaf for further information
regarding private fuel and allowances.

 

10. Annual leave

 

You are entitled to 25 days holiday, increasing to 28 days after 5 years
continuous service (entitlement will arise upon the anniversary of the holiday
year following the completion of 5 year's service). In addition, you will be
entitled to normal public holidays, unless you are specifically required to work
in which case you will be compensated in accordance with the Public Holiday
Policy. The current version is available on the ntl intranet or can be obtained
from Human Resources (HR). The Company's holiday year is from 1 January to
31 December and your holiday entitlement will be calculated on a pro rate basis
in your first year of employment with the Company. Further details about annual
leave can be obtained from HR.

 

11. Sickness absence

 

If you are absent from work due to sickness or injury, you may be eligible for
Company sick pay, which is payable at the Company's discretion. Subject to this
discretion and provided you comply with the Sickness Absence Policy
requirements, you will be paid according to your normal basic salary rate. The
Sickness Absence Policy is available on the ntl Intranet or can be obtained from
HR. The Company may from time to time require you to be examined by a medical
advisor nominated by the Company, and you agree to provide such formal consents
as may be necessary for the results of such examinations to be disclosed to the
Company.

 

12. Confidential information

 

During and after the termination of your employment, you will treat and
safeguard as private and confidential any information concerning ntl or its
associated companies which you have received in the course of your employment
(as outlined in the attached Code of Conduct), and you will take all reasonable
precautions in dealing with such information, and you will not disclose or
reveal any such confidential information to any third party, either directly or
indirectly, other than to officials of the Company or with the Company's prior
written consent.

 

13. Notice periods

 

Please refer to Part B overleaf. Your employment may be terminated by the
Company, without notice or payment in lieu of notice, if you commit any act of
gross misconduct or gross negligence. During any period of notice of termination
(whether given by the Company or you), the Company is under no obligation to
provide you with work, and is entitled at the Company's absolute discretion to
exclude you from its premises. During any such period of garden leave, you will
be entitled to normal salary and any other contractual benefits. The Company
reserves the right, at its absolute discretion, to make a payment in lieu of
notice. Notice must be given in writing to your Line Manager or in the case of
absence, their deputy.

 

14. Retirement

 

The normal retirement age is 65 years. Your employment will automatically
terminate at he end of the month in which you reach this age.

 

15. Disciplinary

 

The Company's Policy and Procedures on disciplinary matters are available on the
ntl intranet or from your line manager. This Policy is a statement of management
guidelines and does not form any part of your contract of employment. The
Company reserves the right to change the Policy from time to time. The current
version is available on the ntl intranet or can be obtained from HR.

 

16. Grievance

 

If you have a grievance relating to your employment, you should raise your
concerns in the first instance with your Line Manager. If your grievance
concerns your Line Manager, then you should report the matter to the next most
senior Manager or to HR. This Policy is a statement of management guidelines and
does not form any part of your contract of employment. The Company reserves the
right to change these from time to time. The current version is available on the
ntl intranet or can be obtained from HR.

 

17. Deductions from salary

 

The Company reserves the right at any time during your employment, or on
termination of your contract of employment, to deduct from salary any
overpayment made and/or monies owed to the Company by you. This is including but
not limited to any excess holiday, outstanding loans, advances, relocation
costs, parking fines and any related administration costs for which you and/or
your permanent partner are responsible and which are incurred in a vehicle
provided by ntl, (either company vehicle or hire car), private fuel
reimbursement in accordance with the prevailing Perk Car Policy and Fuel Policy
and the cost of repairing any damage or loss to property provided by the
Company. This clause will not apply to any sums or benefits due to you by virtue
of your membership of the Company Pension Plan.

 

18. Changes to terms and conditions

 

The Company reserves the right to amend your terms and conditions of employment
and policies from time to time. You will be given not less than four weeks
notice of any such change. You will be deemed to have accepted these changes
should the Company have received no objection before the end of the four-week
notice period.

 

19. Health, safety and environment

 

ntl is committed to ensuring, so far as reasonably practicable, that the
workplace of every associate is safe, does not pose a risk to health and does
not cause damage to the environment. All associates are therefore required to
familiarise themselves with their responsibilities as outlined in the current
ntl Health and Safety Policy, Environment Policy, Safety Standards booklet,
(NT.P090) and Safety Information sheets. The current version is available on the
ntl intranet or can be obtained form the Health and Safety Group.

 

20. Collective agreements

 

There are no collective agreements relevant to your employment unless otherwise
specified in Part B.

 

21. Data Protection Act

 

In accordance with the Data Protection Act of 1998, the Company will hold and
process the information it collects relating to you in the course of your
employment for the purposes of employee administration, statistical and record
keeping purposes. This may include information relating to your physical or
mental heath. Some of your information may be processed outside the European
Economic area. Your information will be treated confidentially and will only be
available to authorised persons.

 

22. Data protection compliance

 

When dealing with data relating to the Company's business, you are required to
comply with the Company's Data Protection Policy, which can be obtained from the
Group Compliance Officer. Failure to comply with this Policy may result in
disciplinary action.

 

23. Company Equipment

 

In order to fulfil your duties you may be issued with Company equipment. This is
a non-contractual benefit and may be withdrawn at any time, or you may be
transferred to another position which does not require use of the allocated
equipment. You must keep the equipment in good condition. On leaving the
Company, you must return the equipment in good order to the Company site.
Failure to do so could result in you being liable for the total cost of its
replacement.

 

24. Entitlement to Work in UK

 

Your employment is conditional upon you being legally entitled to live and work
in the UK. If your status changes and you are no longer entitled to live or work
in the UK, your employment will be terminated without notice or payment in lieu
of notice.

 

 

--------------------------------------------------------------------------------


 

 

21st October 2005

 

PRIVATE & CONFIDENTIAL

 

Mr Robert Gale

42 Station Road

Thames Ditton

Surrey

KT7 0NS

 

Dear Robert

 

RE: CHANGES TO TERMS AND CONDITIONS OF EMPLOYMENT

 

I am pleased to confirm that your base salary has increased to £170,000 per
annum.

 

This change will be effective from 1st August 2005 and included in the next
available pay run.

 

All other Terms and Conditions remain unchanged.

 

Please sign both copies of this letter, returning one copy to Karen Norman,
People4ntl, Hook.

 

Yours sincerely

 

 

 

Karen Norman

P4ntl Co-ordinator

Corporate, Business & Networks

 

I confirm my acceptance of the above changes to my Terms and Conditions of
Employment.

 

 

SIGNED

 

 

 

NAME

 

 

 

 

 

 

 

DATE

 

 

 

 

--------------------------------------------------------------------------------